DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  please amend as follows “An analysis method of an automatic analyzer, the automatic analyzer including an insertion unit into which a rack is inserted, a transport line that transports the rack, a detection unit that detects a rack identifier from [[a]]the rack or an attribute from a sample container which accommodates therein a sample as an object to be examined and which is mounted on [[a]]the rack, an analysis module that includes a light source and a spectrometer which measures a measurement value to analyze a sample, a rack standby unit in which [[a]]the rack stands by, and, a rack recovery unit that recovers [[a]]the rack, the automatic analyzer in which a rack stands by in the rack standby unit until a measurement result in the analysis module is output and is then recovered to the rack recovery unit, the analysis method comprising: a step of transporting [[a]]the rack from the rack insertion unit to the transport line, making the transported rack stand by until [[a]]the measurement result in the analysis module is output, and then recovering the rack to the rack recovery; a step of detecting an identifier from the rack or an attribute from [[a]]the sample container accommodating [[a]]the sample and mounted on the rack; and a step of, when a rack transported subsequent to the rack of interest is transported from the rack insertion unit  to the transport line, recovering the subsequent rack to the rack recovery unit without standing by in the rack standby unit.” Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  please amend as follows “An analysis method of an automatic analyzer, the automatic analyzer including an insertion unit into which a rack is inserted, a transport line that transports the rack, a detection unit that detects a rack identifier from [[a]]the rack or an attribute from a sample container which accommodates therein a sample as an object to be examined and which is mounted on [[a]]the rack, an analysis module that includes a light source and a spectrometer which measures a measurement value to analyze [[a]]the sample, a rack standby unit in which [[a]]the rack stands by, and, a rack recovery unit that recovers [[a]]the rack, the automatic analyzer in which [[a]]the rack is transported from the rack insertion unit to the transport line, and, after a measurement result in the analysis module is output, the rack is recovered to the rack recovery unit without standing by in the rack standby unit, the analysis method comprising: a step of transporting [[a]]the rack from the rack insertion unit to the transport line, and, after [[a]]the measurement result in the analysis module is output, recovering the rack to the rack recovery unit without standing by in the rack standby unit; a step of detecting an identifier from the rack or an attribute from [[a]]the sample container accommodating [[a]]the sample and mounted on the rack; and a step of, when [[a]]the rack transported subsequent to the rack of interest is transported from the rack insertion unit to the transport line, making the subsequent rack stand by in the rack standby unit until [[a]]the measurement result in the analysis module is output, and then recovering the subsequent rack to the rack recovery unit.” Appropriate correction is required.
Examiner asks applicant to check for antecedent basis errors in the rest of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsutani et al., US 2011/0290040 (hereinafter Tatsutani) in view of Le Comte, US 20090142844 (hereinafter Le Comte).	
Regarding claim 1, Tatsutani teaches a
step of transporting a rack (e.g. a rack  item L see Fig. 4 and paragraph [0041]) from the rack insertion unit (e.g. insertion unit 22 see Fig. 3 and paragraph [0046]) to the transport line (e.g. “When a rack L is inserted (i.e. transported)onto a transport passage 221 (i.e. transport line) in the insertion unit 22,” see paragraph [0047]), making the transported rack stand by during the measurement (e.g. “the measuring unit 41 moves the container T taken from the rack L to the inside of the measuring unit 41 and measures the sample which is contained in this container T. When the measurement in the measuring unit 41 is completed, the measuring unit 41 returns this container T to the original holding position in the rack L (i.e. rack is considered to be at stand by in interval between removal and return of container T),” see paragraph [0042]) and then recovering the rack to the rack recovery (e.g. “Returning to FIG. 1, the recover unit 21 accommodates racks L which are recovered through a recovery line”, see paragraph [0039]); 
a step of detecting an identifier from the rack or an attribute from a sample container accommodating a sample and mounted on the rack (e.g. “The output unit 23 includes a barcode reading section 232 for reading the rack ID of a rack L and the container ID of a container T. The barcode reading section 232 is provided with an optical sensor 232s (see FIG. 3) for detecting a container T. When a rack L output from the insertion unit 22 reaches a position at which a barcode is read by the barcode reading section 232, the presence or absence of a container T is detected by the optical sensor 232s, and then a rack ID is read out from a barcode label BL2 (i.e. detecting an identifier from the rack mounted on the rack) and a container ID is read out from a barcode label BL1. The read out rack ID is transmitted to the transport controller 6. In addition, the read out container ID is transmitted to the transport controller 6 in association with the holding position number of the container T. The rack ID of the rack L and the container IDs of the containers T associated with the holding positions in the rack L are collectively referred to as "rack information"”, see paragraph [0039] and Fig. 2); and 
a step of, when a rack transported subsequent to the rack of interest is transported from the rack insertion unit 53/60 to the transport line, recovering the subsequent rack to the rack recovery unit without standing by in the rack standby unit (e.g. “When the measurement of a rack L output from the upstream side (right side) is not performed in the measuring unit 41  corresponding to this transport unit (i.e. rack subsequent to the rack of interest), this rack L is linearly sent by belts 341a and 341b of the rack transport section 340 (i.e. recovering the subsequent rack) from the right end of the rack transport section 340 to the left end along the supply line (i.e. to the rack recovery unit without standing by in the rack standby unit),”, see paragraph [0051]).  
Tatsutani does not explicitly teach making the transported rack stand by until a measurement result in the analysis module is output.
	Le Comte teaches making the transported rack stand by until a measurement result in the analysis module is output (e.g. “it can be seen that this configuration makes it possible to wait for the result from the analyzer before deciding to return the tube 3 to its position in a rack 7 or to place it in the carriage 29a for making a smear,”, see paragraph [0140]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in LeComte into Tatsutani for the purpose of properly routing samples for measurement so that accurate and efficient testing can be accomplished.
Regarding claim 3, Tatsutani and Le Comte teaches the limitations of claim 1 and 2. Tatsutani further teaches wherein the detection unit is an identification (ID) reading unit that reads a rack ID attached to a rack or a sample ID attached to a sample container, to thereby detect the rack or the sample container (e.g. “The output unit 23 includes a barcode reading section 232 (i.e. an identification (ID) reading unit) for reading the rack ID of a rack L (i.e. reads a rack ID attached to a rack to thereby detect the rack) and the container ID of a container T,”, see paragraph [0039] and Fig. 2).  
Regarding claim 7, Tatsutani and Le Comte teaches the limitations of claim 1 and 2. Tatsutani further teaches wherein a rack mounts thereon one sample container or a plurality of sample containers (e.g. See Fig. 2b sample containers 1-10 in the rack L).

Claim 2, 4, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsutani and Le Comte further in view of in view of Watabe et al., US 2012/0294765 (hereinafter Watabe).	
Regarding claim 2, Tatsutani teaches
step of transporting a rack (e.g. a rack  item L see Fig. 4 and paragraph [0041]) from the rack insertion unit (e.g. insertion unit 22 see Fig. 3 and paragraph [0046]) to the transport line (e.g. “When a rack L is inserted (i.e. transported)onto a transport passage 221 (i.e. transport line) in the insertion unit 22,” see paragraph [0047]), 
recovering the rack to the rack recovery unit (e.g. “Returning to FIG. 1, the recover unit 21 accommodates racks L which are recovered through a recovery line”, see paragraph [0039]) without standing by in the rack standby unit (e.g. the recovery step does not include a step of standing by in the rack standby unit, therefore the recover step is without standing by in the rack standby unit);
a step of detecting an identifier from the rack or an attribute from a sample container accommodating a sample and mounted on the rack (e.g. “The output unit 23 includes a barcode reading section 232 for reading the rack ID of a rack L and the container ID of a container T. The barcode reading section 232 is provided with an optical sensor 232s (see FIG. 3) for detecting a container T. When a rack L output from the insertion unit 22 reaches a position at which a barcode is read by the barcode reading section 232, the presence or absence of a container T is detected by the optical sensor 232s, and then a rack ID is read out from a barcode label BL2 (i.e. detecting an identifier from the rack mounted on the rack) and a container ID is read out from a barcode label BL1. The read out rack ID is transmitted to the transport controller 6. In addition, the read out container ID is transmitted to the transport controller 6 in association with the holding position number of the container T. The rack ID of the rack L and the container IDs of the containers T associated with the holding positions in the rack L are collectively referred to as "rack information"”, see paragraph [0039] and Fig. 2); and 
a step of, when a rack transported subsequent to the rack of interest is transported from the rack insertion unit to the transport line and then recovering the subsequent rack to the rack recovery unit (e.g. “When the measurement of a rack L output from the upstream side (right side) is not performed in the measuring unit 41  corresponding to this transport unit (i.e. rack subsequent to the rack of interest), this rack L is linearly sent by belts 341a and 341b of the rack transport section 340 (i.e. recovering the subsequent rack) from the right end of the rack transport section 340 to the left end along the supply line (i.e. to the rack recovery unit without standing by in the rack standby unit),”, see paragraph [0051]).  
Tatsutani does not explicitly teach making the transported rack stand by until a measurement result in the analysis module is output or making the subsequent rack stand by in the rack standby unit until a measurement result in the analysis module is output.
	Le Comte teaches making the transported rack stand by until a measurement result in the analysis module is output (e.g. “it can be seen that this configuration makes it possible to wait for the result from the analyzer before deciding to return the tube 3 to its position in a rack 7 or to place it in the carriage 29a for making a smear,”, see paragraph [0140]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in LeComte into Tatsutani for the purpose of properly routing samples for measurement so that accurate and efficient testing can be accomplished.
Watabe teaches a rack standby unit in which the examination object rack stands by (e.g. “a rack carrying-in/out standby section 301 in which the specimen rack can be temporarily waited in the standby state in carrying-in/out the specimen rack“, see paragraph [0030] and “among specimen racks which are in the standby state in the buffer sections inside the buffer unit to be the carrying destination target, a specimen rack in which it is assumed that the processing is not executed for a while because of a waiting state for reexamination “, see paragraph [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Watabe into Tatsutani and Le Comte a for the purpose of having a subsequent rack transported appropriately based on the samples contained therein. Therefore the processing performance as a whole of an automated analysis system can be improved.
Regarding claim 4, Tatsutani, Le Comte, and Watabe teaches the limitations of claim 2. Tatsutani further teaches wherein the detection unit is an identification (ID) reading unit that reads a rack ID attached to a rack or a sample ID attached to a sample container, to thereby detect the rack or the sample container (e.g. “The output unit 23 includes a barcode reading section 232 (i.e. an identification (ID) reading unit) for reading the rack ID of a rack L (i.e. reads a rack ID attached to a rack to thereby detect the rack) and the container ID of a container T,”, see paragraph [0039] and Fig. 2).  
Regarding claim 8, Tatsutani, Le Comte, and Watabe teaches the limitations of claim 2. Tatsutani further teaches wherein a rack mounts thereon one sample container or a plurality of sample containers (e.g. See Fig. 2b sample containers 1-10 in the rack L).
Regarding claims 9 and 10, Tatsutani and Le Compte teach the limitations of claim 1. Tatsutani, Le Comte, and Watabe teaches the limitations of claim 2.  
Tatsutani further teaches wherein a sample is categorized into an special sample and a general sample (e.g. “As in the case of a normal rack, when the rack for cleaning, the rack for accuracy control (quality control) measurement, and the rack for re-examination (hereinafter, these three racks are collectively referred to as a "special rack") are output from the output unit 23, the transport controller 6 (i.e. the control unit) decides (i.e. applies) between the smear preparation apparatus 5 and the measuring unit 41 to be a transport destination (i.e. the switched operation mode).  The transport controller 6 controls the transport units 31 to 34 so as to transport this rack (i.e. the examination object rack transported from the insertion unit) to the decided transport destination (i.e. the control unit applies the switched operation mode)“, see paragraph [0083]), 
the analysis method further comprising, when the detection unit detects an identifier from the rack of interest or an attribute from the sample container of interest (e.g. “The output unit 23 includes a barcode reading section 232 for reading the rack ID of a rack L and the container ID of a container T. The barcode reading section 232 is provided with an optical sensor 232s (see FIG. 3) for detecting a container T. When a rack L output from the insertion unit 22 reaches a position at which a barcode is read by the barcode reading section 232, the presence or absence of a container T is detected by the optical sensor 232s, and then a rack ID is read out from a barcode label BL2 (i.e. detecting an identifier from the rack mounted on the rack) and a container ID is read out from a barcode label BL1”, see paragraph [0039] and Fig. 2). 
Tatsutani does not explicitly teach that the special sample is an urgent samples, a step of, when a rack for an urgent sample transported subsequent to the rack of interest is transported from the rack insertion unit to the transport line, transporting the rack for the urgent sample without standing by in the rack standby unit; and 
a step of, when a rack for a general sample transported subsequent to the rack of interest is transported from the rack insertion unit to the transport line, making the rack for the 56/60 general sample stand by in the rack standby unit until a measurement result in the analysis module is output.
Le Comte further teaches wherein a sample is categorized into an urgent sample (e.g. see paragraph [0109]-[0110], “Finally, the preparation device includes a zone or compartment 12 for emergency treatment that can be accessed by an operator from outside the device through an opening 4c in the enclosure of the device 1 without it being necessary to stop the preparation and analysis of the samples of total blood contained in the storage compartment 6.This emergency treatment compartment 12 is for managing all situations involving emergency analyses (i.e. analysis of urgent samples) or unconventional analyses that normally disturb proper operation of analyzers,”),
a step of, when a rack for an urgent sample transported subsequent to the rack of interest is transported from the rack insertion unit to the transport line, transporting the rack for the urgent sample without standing by in the rack standby unit (e.g. see paragraphs [0061]-[0062]“In an advantageous embodiment, the device of the invention includes an emergency treatment compartment that is manually accessible to an operator from outside the device, said emergency treatment compartment also being accessible to said robotic gripper and displacement means and including at least one tube support element having at least one housing suitable for receiving a tube of blood  (i.e. rack insertion unit).The emergency treatment compartment enables a tube of blood to be inserted or withdrawn at any moment into or from the analysis system without it being necessary to stop the preparation device or the ongoing analyses (i.e. transporting the rack for the urgent sample without standing by in the rack standby unit), thereby facilitating preparation and analysis of tubes of blood for analyzing on a priority basis when said tubes are not already in the device”, see also paragraph [0111]) ; and 
a step of, when a rack for a general sample transported subsequent to the rack of interest is transported from the rack insertion unit to the transport line, making the rack for the56/60 general sample stand by (e.g. see paragraph [0111], “A small-capacity rack 21, having a maximum of about ten housings 22, is placed in said emergency treatment compartment 12 to receive one or more tubes 23 placed directly by hand by the operator in said housings 22 of the rack 21 so that the preparation device takes charge of them individually and on a priority basis over the tubes 3 of blood stored in the storage compartment 6“).  
Tatsutani and Le Compt do not explicitly teach making the rack for the56/60 general sample stand by in the rack standby unit until a measurement result in the analysis module is output (emphasis underlined).
Watabe teaches making the rack for the56/60 general sample stand by in the rack standby unit until a measurement result in the analysis module is output  (e.g. “a rack carrying-in/out standby section 301 in which the specimen rack can be temporarily waited in the standby state in carrying-in/out the specimen rack (i.e. standby in the standby unit)“, see paragraph [0030] and “among specimen racks which are in the standby state in the buffer sections inside the buffer unit to be the carrying destination target, a specimen rack in which it is assumed that the processing is not executed for a while because of a waiting state for reexamination “, see paragraph [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Watabe into Tatsutani and Le Comte a for the purpose of having a subsequent rack transported appropriately based on the samples contained therein. Therefore emergency processing can be performed without interrupting the automation process.
Regarding claims 11 and 12, Tatsutani and Le Compte teach the limitations of claim 1. Tatsutani, Le Comte, and Watabe teaches the limitations of claim 2. Tatsutani further teaches wherein a sample is categorized into an special sample and a general sample (e.g. “As in the case of a normal rack, when the rack for cleaning, the rack for accuracy control (quality control) measurement, and the rack for re-examination (hereinafter, these three racks are collectively referred to as a "special rack") are output from the output unit 23, the transport controller 6 (i.e. the control unit) decides (i.e. applies) between the smear preparation apparatus 5 and the measuring unit 41 to be a transport destination (i.e. the switched operation mode).  The transport controller 6 controls the transport units 31 to 34 so as to transport this rack (i.e. the examination object rack transported from the insertion unit) to the decided transport destination (i.e. the control unit applies the switched operation mode)“, see paragraph [0083]), 
the analysis method further comprising, when the detection unit detects an identifier from the rack of interest or an attribute from the sample container of interest (e.g. “The output unit 23 includes a barcode reading section 232 for reading the rack ID of a rack L and the container ID of a container T. The barcode reading section 232 is provided with an optical sensor 232s (see FIG. 3) for detecting a container T. When a rack L output from the insertion unit 22 reaches a position at which a barcode is read by the barcode reading section 232, the presence or absence of a container T is detected by the optical sensor 232s, and then a rack ID is read out from a barcode label BL2 (i.e. detecting an identifier from the rack mounted on the rack) and a container ID is read out from a barcode label BL1”, see paragraph [0039] and Fig. 2), 
a step of, when a rack for a general sample transported subsequent to the rack of interest  (e.g. a rack  item L see Fig. 4 and paragraph [0041]) is transported from the rack insertion unit (e.g. insertion unit 22 see Fig. 3 and paragraph [0046]) to the transport line (e.g. “When a rack L is inserted (i.e. transported)onto a transport passage 221 (i.e. transport line) in the insertion unit 22,” see paragraph [0047]), 
transporting the rack for the general sample to the rack recovery unit (e.g. “Returning to FIG. 1, the recover unit 21 accommodates racks L which are recovered through a recovery line”, see paragraph [0039]) without standing by in the rack standby unit (e.g. the recovery step does not include a step of standing by in the rack standby unit, therefore the recover step is without standing by in the rack standby unit);
Le Comte further teaches wherein a sample is categorized into an urgent sample (e.g. see paragraph [0109]-[0110], “Finally, the preparation device includes a zone or compartment 12 for emergency treatment that can be accessed by an operator from outside the device through an opening 4c in the enclosure of the device 1 without it being necessary to stop the preparation and analysis of the samples of total blood contained in the storage compartment 6.This emergency treatment compartment 12 is for managing all situations involving emergency analyses (i.e. analysis of urgent samples) or unconventional analyses that normally disturb proper operation of analyzers,”).
Tatsutani and Le Compt do not explicitly teach a step of, when a rack for an urgent sample transported subsequent to the rack of interest is transported from the rack insertion unit to the transport line, making the rack for the urgent sample stand by in the rack standby unit until a measurement result in the analysis module is output
Watabe teaches a step of, when a rack for an urgent sample transported subsequent to the rack of interest is transported from the rack insertion unit to the transport line, making the rack for the urgent sample stand by in the rack standby unit until a measurement result in the analysis module is output (e.g. see paragraph [0140] “Since a request for a blood smear (i.e. the urgent sample) is usually associated with the result from the analyzer, it can be seen that this configuration makes it possible to wait (i.e. standby) for the result from the analyzer (i.e. measurement result in the analysis module is output) before deciding to return the tube 3 to its position in a rack 7 or to place it in the carriage 29a for making a smear”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Watabe into Tatsutani and Le Comte a for the purpose of having a subsequent rack transported appropriately based on the samples contained therein. Therefore emergency processing can be performed at the proper time in the automation process.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsutani and Le Comte in view of Nagai et al. US 2015/0185119 (hereinafter Nagai)
Tatsutani and Le Comte teaches the limitations of claim 1 and 2.  
Tatsutani and Le Comte does not explicitly teach wherein the detection unit is a shape or color sensor that detects a rack from a shape or color thereof.  
Nagai teaches wherein the detection unit is a shape or color sensor that detects a rack from a shape or color thereof (e.g. “4. The sample processing apparatus according to claim 2, wherein the rack detector includes sensors, and the rack detector detects the shape of the rack identification based on a combination of detection results of the sensors” see claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Nagai into Tatsutani for the purpose of automatically processing samples so that efficient measurements can be realized.  

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsutani, Le Comte, and Watabe in view of Nagai et al. US 2015/0185119 (hereinafter Nagai)
Tatsutani, Le Comte, and Watabe teaches the limitations of claim 2.  Tatsutani and Le Comte does not explicitly teach wherein the detection unit is a shape or color sensor that detects a rack from a shape or color thereof.  
Nagai teaches wherein the detection unit is a shape or color sensor that detects a rack from a shape or color thereof (e.g. “4. The sample processing apparatus according to claim 2, wherein the rack detector includes sensors, and the rack detector detects the shape of the rack identification based on a combination of detection results of the sensors” see claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Nagai into Tatsutani, Le Comte, and Watabe for the purpose of automatically processing samples so that efficient measurements can be realized.  


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsutani, Le Comte, and Watabe in view of Wasson et al, US 20140234949 (hereinafter Wasson).
Tatsutani teaches a step of inserting a rack into a rack insertion unit  (e.g. “When a rack L is inserted (i.e. transported) onto a transport passage 221 (i.e. transport line) in the insertion unit 22,” see paragraph [0047]), the rack mounting thereon a sample container which accommodates therein a sample as an object to be examined (e.g. “the container T (i.e. sample container) taken from the rack L to the inside of the measuring unit 41 and measures the sample which is contained in this container T,” see paragraph [0042]); 
a step, performed by a detection unit, of detecting a rack identifier from the rack inserted into the rack insertion unit or an attribute from the sample container mounted on the rack a step of detecting an identifier from the rack or an attribute from a sample container accommodating a sample and mounted on the rack (e.g. “The output unit 23 includes a barcode reading section 232 for reading the rack ID of a rack L and the container ID of a container T. The barcode reading section 232 is provided with an optical sensor 232s (see FIG. 3) for detecting a container T. When a rack L output from the insertion unit 22 reaches a position at which a barcode is read by the barcode reading section 232, the presence or absence of a container T is detected by the optical sensor 232s, and then a rack ID is read out from a barcode label BL2 (i.e. detecting an identifier from the rack mounted on the rack)”, see paragraph [0039] and Fig. 2) 
a step of (1) making the rack stand by until a measurement result in the analysis module is output, and then recovering the rack to the rack recovery unit or (2) after the rack is subjected to analysis in the analysis module, recovering the rack to the rack recovery unit without standing by in a rack standby unit (e.g. “When the measurement of a rack L output from the upstream side (right side) is not performed in the measuring unit 41  corresponding to this transport unit (i.e. rack subsequent to the rack of interest), this rack L is linearly sent by belts 341a and 341b of the rack transport section 340 (i.e. recovering the subsequent rack) from the right end of the rack transport section 340 to the left end along the supply line (i.e. to the rack recovery unit without standing by in the rack standby unit),”, see paragraph [0051], (2) after the rack is subjected to analysis in the analysis module, recovering the rack to the rack recovery unit without standing by in a rack standby unit)
when the detection unit detects the rack or the sample container of interest, 59/60 a step of, when a rack transported subsequent to the rack of interest is transported from the rack insertion unit to the analysis module, recovering the subsequent rack to the rack recovery unit without standing by in the rack standby unit, if the step of (1) making the rack stand by until a measurement result in the analysis module is output and the recovery of the rack to the rack recovery unit has been performed examiner notes step (1) is the unrejected alternative), or, 
and then recovering the subsequent rack to the rack recovery unit, if the step of (2) after the rack is subjected to analysis in the analysis module and recovering the rack to the rack recovery unit without standing by in a rack standby unit has been performed (e.g. “When the measurement of a rack L output from the upstream side (right side) is not performed in the measuring unit 41  corresponding to this transport unit (i.e. rack subsequent to the rack of interest), this rack L is linearly sent by belts 341a and 341b of the rack transport section 340 (i.e. recovering the subsequent rack) from the right end of the rack transport section 340 to the left end along the supply line (i.e. to the rack recovery unit without standing by in the rack standby unit),”, see paragraph [0051]).
Tatsutani does not explicitly teach making the subsequent rack stand by in the rack standby unit until a measurement result in the analysis module is output and a step of analyzing the sample, performed by an analysis module including a light source and a spectrometer which measures a measurement value to analyze the sample.
	Le Comte teaches making the transported rack stand by until a measurement result in the analysis module is output (e.g. “it can be seen that this configuration makes it possible to wait for the result from the analyzer before deciding to return the tube 3 to its position in a rack 7 or to place it in the carriage 29a for making a smear,”, see paragraph [0140]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in LeComte into Tatsutani for the purpose of properly routing samples for measurement so that accurate and efficient testing can be accomplished.
Watabe teaches a rack standby unit in which the examination object rack stands by (e.g. “a rack carrying-in/out standby section 301 in which the specimen rack can be temporarily waited in the standby state in carrying-in/out the specimen rack“, see paragraph [0030] and “among specimen racks which are in the standby state in the buffer sections inside the buffer unit to be the carrying destination target, a specimen rack in which it is assumed that the processing is not executed for a while because of a waiting state for reexamination “, see paragraph [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Watabe into Tatsutani and Le Comte a for the purpose of having a subsequent rack transported appropriately based on the samples contained therein. Therefore the processing performance as a whole of an automated analysis system can be improved.
Tatsutani, Le Comte, and Watabe does not explicitly teach a step of analyzing the sample, performed by an analysis module including a light source and a spectrometer which measures a measurement value to analyze the sample.
Wasson teaches a step of analyzing the sample, performed by an analysis module including a light source and a spectrometer which measures a measurement value to analyze the sample (e.g. see paragraph [0278] “In one embodiment, the identification module 1918 includes a light source (e.g., an excitation light source) which illuminates the concentrated microbial agent in the separation device 1904. In response to the illumination, the concentrated microbial agent emits a detectable fluorescence signal, i.e., intrinsic fluorescence, as described below. In addition, the illumination of the concentrated microbial agent by the light source will generate a reflectance signal or Rayleigh scattering signal; this signal is of the same wavelength of the excitation light and provides additional information about the absorption of the microbial agent. The reflectance signal may also provide the basis of normalization of the fluorescence data. The configuration of the identification module 1918 includes a means for spatially dispersing the reflectance/fluorescence spectrum, which may take the form of a spectrometer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Wasson into Tatsutani, Le Comte, and Watabe for the purpose of identifying elements in a specimen container in a cost and time effective manner.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862